The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract does not clearly recite the operation of the apparatus. The Abstract is an aggregation of a list of components that lack antecedent basis. It is a run-on sentence that doesn’t clearly define the invention.
The disclosure is objected to because of the following informalities: the specification is entirely unclear. The specification is confusing and does not make clear exactly what is being done and how deburring is achieved.   How is deburring the wheel performed? Is it performed by the brushes? How? Are the brushes abrasive for removing burrs? How is deburring achieved? There are no such elements labeled in the figures as I and II. What is back cavity of wheel?  The recitations of I and II, III,IV,V etc are unclear.  There is no I or II,III, etc labeled on the drawings.  And I and II,III,IV etc are used to describe many different elements. What are the roman numerals describing and what are they associated with? This makes no sense.  The description of apparatus and all the components is an aggregation of elements not structurally related to recite exactly how a workpiece is clamped and how deburring is achieved. The terms ‘upper,’ ‘lower,’ ‘left,’ ‘right,’ etc depend on orientation and are unclear.  The designation for servo motor  I,II,…IX is unclear.  Same for pulleys I,II,III,IV,V etc. Lifting plates I,II,III, etc. These are not shown in figures. How does clamping system clamp workpiece? How do brushes clean the wheel? Does the center brush clean? Or the side brush or ring brush?  What are the differences of the brushes? 
The Detailed Description has similar problems as above, too numerous to mention each one.  The reference of the roman numerals is unclear. There are several elements numbered the same, with I, II.  What is the difference with I, II? What is difference of all the brushes? The description is an aggregation of elements not structurally related or given functionality so that the invention is understood.  The detailed description does not clearly describe the components of the apparatus or how they work together to perform deburring on a workpiece. The drawings do not show common elements and therefore it is unclear how they are related.  Thorough review and appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The description recites roman numerals which are not show in the drawings.  Also the figures do not show common elements and therefore it is unclear how the drawings are related. The drawings don’t even show deburring of the workpiece taking place. Only Figure 3 shows a few reference numerals. Figs 1,2,4,5 do not. Fig 5 shows A,B, what do these designate?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is completely unclear as to how the elements function to perform a deburring operation. Is the deburring device a wheel?  How is deburring performed? Is it performed by the brush(es) system? How? Is the brush system abrasive? How is deburring achieved? The recitations of I and II,III etc are unclear.  There are no such elements labeled in the figures as I and II. What is difference of the right and left and upper and lower designations? 
The claims and specification do clearly describe a way as to enable one to use the invention.  The claims are an aggregation of elements not structurally correlated to adequately describe the element’s respective function to carry out clamping of a workpiece and deburring the workpiece. There is nothing in the claim that recites what actually does the deburring. How is the workpiece held and how deburring is achieved. The claim is just a list of elements that are not properly described in a way to carry out invention. The claim is replete with 112 issues too many to cite each one.  For example, there are many references to shafts, cylinders, plates, sleeves, etc but they are not clearly distinguished. What is difference between the different motors? sleeves? Pulleys? These are not shown in figures.  What is difference between the upper, lower, electric cylinders? What are their functions? What is difference between fixing, sliding, plate and lifting plate? What is the plate fixing? Lifting? The claim does not make sense and the elements are not clearly described as to understand or use invention. Thorough review and appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim is completely unclear as to how the elements function to perform a deburring operation. Is the deburring device a wheel?  How is deburring performed? Is it performed by the brush(es) system? How? Is the brush system abrasive? How is deburring achieved? The recitations of I and II,III etc are unclear.  There are no such elements labeled in the figures as I and II. What is difference of the right and left and upper and lower designations? 
The claims and specification do clearly describe a way as to enable one to use the invention.  The claims are an aggregation of elements not structurally correlated to adequately describe the element’s respective function to carry out clamping of a workpiece and deburring the workpiece. There is nothing in the claim that recites what actually does the deburring. How is the workpiece held and how deburring is achieved. The claim is just a list of elements that are not properly described in a way to carry out invention. The claim is replete with 112 issues too many to cite each one.  For example, there are many references to shafts, cylinders, plates, sleeves, etc but they are not clearly distinguished. What is difference between the different motors? sleeves? Pulleys? These are not shown in figures.  What is difference between the upper, lower, electric cylinders? What are their functions? What is difference between fixing, sliding, plate and lifting plate? What is the plate fixing? Lifting? The claim does not make sense and the elements are not clearly described as to understand or use invention. Thorough review and appropriate corrections are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by JP3044289.

JP’289 discloses the claimed invention, as best understood, including a deburring apparatus having a rotating brush 21 (left and right)  with motors for deburring objects clamped and fed through by a conveyor belt, the brushes having cylinders to lift and lower and apply pressure to workpieces, the machine base having pillars for supporting the conveyor and brushes.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar wheel cleaning/deburring/abrading devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 27, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723